ALLOWANCE
Applicant’s reply, filed 24 June 2021 in response to the non-final Office action mailed 24 September 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1, 3-9 and 11-20 are pending, wherein: claims 1 and 11 have been amended, claims 3-9 and 12-18 are as originally filed, claims 19-20 are new, and claims 2 and 10 have been cancelled by this and/or previous amendment(s). Pending claims 1, 3-9 and 11-20 are herein allowed. 

Response to Arguments/Amendments
	The objection to claim 1 is withdrawn as a result of Applicant’s filed claim amendment. 
	The 35 U.S.C. 112(b) rejection of claims 10-11 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(d) rejection of claim 11 is withdrawn as a result of Applicant’s filed claim amendment. 
	The 35 U.S.C. 102(a)(1) rejection of claims 1-5 and 8-18 as anticipated by Endo (US PGPub 2017/0122625) and the 35 U.S.C. 103 rejection of claims 6-7 are withdrawn as a result of Applicant’s filed claim amendments.
	No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Endo (US PGPub 2017/0122625) teaches cryocooler regenerator materials . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.